DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 26 May 2022, claims 1-18, 21 and 22 are pending.
	
Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-18, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 7 and 14 recite a method comprising: 
identifying first and second threshold values defined within a framework;
measuring a proficiency of a plurality of tasks and learning objectives including an initial curriculum activity;
indicating a stage at which the initial curriculum activity should be understood by a learning, wherein the first threshold value comprises a lower threshold value relative to the second threshold value, and the second threshold value comprises an upper threshold value relative to the first threshold value;
identifying a first group of learners with a score lower than the lower threshold and a second group with a score above the upper threshold;
identifying a set of remediation curriculum activities and a set of enhancement curriculum activities; and
modifying lesson plans for the first group to include a remediation activity and for the second group to include an enhancement activity, wherein first and second learners in the first group receive different remediation activities.
The limitations of identifying thresholds, measuring proficiency, indicating a proficiency stage and thresholds, identifying groups of learners, and assigning remediation or enhancement activities to the groups and individuals, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “server” configured to perform these tasks utilizing data stored in a database, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “server” and “database” language, “identifying”, “measuring”, “indicating”, and “assigning” in the context of this claim encompasses a user manually observing records to identifying threshold values, measuring proficiencies, evaluating the threshold and proficiencies to indicating stages for understanding, assigning learners to groups, and assigning remediation and enhancement activities. A person could perform this series of steps, for example, merely by consulting written data records, manually evaluating students, and making a determination to group the students and assign different activities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Alternatively, the 2019 PEG identified certain methods of organizing human activity as being directed to abstract ideas, such as “teaching” or “following rules or instructions”. The instant claims are also directed to an abstract idea in the form of teaching, as they are directed to a person evaluating students and providing further instructions. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites using a generic server with a database to perform the claimed steps, wherein the server is connected by a network to a client device. The server and database are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, the network and client/server arrangement only serve to generally link the use of the judicial exception to a particular technological environment or field of use (client/server communications) by generating and sending, by the server, GUI components and links to client devices. See MPEP 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and database to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, using a server to generating GUI components and links to be sent over a network to client devices only serves to generally link the use of the judicial exception to a particular technological environment (see MPEP 2106.05(h)). Furthermore, MPEP 2106.05(d) II. holds that such arrangements for receiving or transmitting data over a network have been recognized as well-understood, routine conventional activity. The claim is not patent eligible.
Dependent claims 2-6, 8-13, 15-18, 21 and 22 recite the same abstract idea as in claim their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional details of the abstract idea, such as due dates, adding additional learners, learning objectives, an instructor, and skill levels, and are not sufficient to direct the claimed invention to significantly more.

Response to Arguments
4.	Applicant's arguments filed 26 May 2022 have been fully considered but they are not persuasive. 
	Step 2A, prong 1: Applicant argues that the claimed invention is not drawn to an abstract idea, at least because the claims recite first, second and third database commands, as well as a GUI for display on a client device connected to a network to provide GUI components and links. However, these limitations are assessed in Step 2A, prong 2 and in Step 2B as additional elements. As detailed in the rejection above, absent the use of a server performing data commands, these steps have an analog in the pre-computer world and could traditionally be performed entirely by a person either in the human mind or using pen and paper. For example, a person could consult written records of learner profile data, remediation activity data records, and enhancement activity data records. Similarly, a person could manually generate and assign activities to students such as via pen and paper. Applicant further argues the claims do not recite any methods of personal interactions such as instructing a person, as was found to be the case in Intellectual Ventures v. Capital One Bank. This is not found to be persuasive. As detailed in the rejection above, the claims clearly recite a pedagogical method for assessing students, grouping them, and providing differentiated instruction based on the grouping. This is a method of teaching that existed in the pre-computer world, and is merely recited as being performed using a client/server arrangement on a network. 
	Step 2A, prong 2: Applicant argues that the additional elements integrate any judicial exception into a practical application by reciting improvements to the functioning of a computer or to any other technology or technological field. However, Applicant’s arguments (pages 8 and 9) largely address improvements to the area of teaching in general (e.g. teaching English by providing regular ongoing and summative assessments), which is not a particular technological area. Regarding SRI International, Inc. v. Cisco Systems, he client/server arrangement utilized by applicant is generic and utilized merely to provide remedial content to a client GUI. This is not a technological improvement to network similar to that provided by SRI (monitoring network data to identify hackers and intrusions). Similarly, in claim 3 of Example 46, the network was used to operate a physical sorting gate in order to physically separate animals in a herd. This is more than simply providing data on a client GUI according to a set of rules. 
	Step 2B: Applicant further points to McRo and argues that the claims similarly, while perhaps not providing a physical or tangible output, nevertheless are directed to more than an abstract idea. This is not found to be persuasive. The court in McRo held that the claims were directed to an improved method of allowing computers to perform lip synchronization in a way that could not be performed by a person. The instant claims, on the other hand, are drawn to abstract methods for assessing a student, making a determination, and delivering activities, and merely recite a generic server making the determination and sending the activities over a network client device to a generic client device. As detailed above, this represents no more than linking the judicial exception to a particular technological environment or well-understood, routine and conventional activity. Applicant’s arguments are not persuasive, and the rejection is withdrawn. 

5.	Applicant’s arguments with respect to the section 103 rejection of 1-18, 21 and 22 have been fully considered and are persuasive.  The section 103 rejections have been withdrawn. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeYoung et al. (US 2011/0195389 A1) discloses a system for tracking curriculum progression. German et al. (US 2010/0159438 A1) discloses a system for recommending educational resources. York et al. (US 2017/0048269 A1) discloses network based intervention. 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715